Root, J.
Ejectment to recover possession of a strip of land 800 feet in width. Defendant denied plaintiff’s title and right of possession. He thereby admitted that he was in possession of said premises. This case, was tried with three other like cases, and the evidence concerning the various tracts of land claimed by the several defendants is commingled and somewhat confused. So far as the defendant herein is concerned, the evidence is unsatisfactory, but we judge from the record and the briefs that defendant only claims title to lots 4, 5 and 6, in block 2, Prairie Home. No part of any of said lots is within the strip of land referred to in plaintiff’s petition. Defendant admitted during the trial that title to said strip of land was originally in Charles and Herman Pox. A deed from the Poxes to plaintiff for said land was received in evidence, and we find nothing to deraign said title further, or to estop plaintiff from reclaiming said land as against this defendant.
The judgment is not sustained by the evidence, and is therefore reversed, and the cause remanded for further proceedings.
Reversed.